DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted by Applicant on 02/26/2021 and 08/02/2022 have been considered.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15 – typographical error in dependency statement. Claim 15 states that it is dependent on claim 4. Examiner believes applicant meant that the claim is dependent on claim 14. [Note: For purposes of compact prosecution Examiner shall interpret the claim as being dependent on claim 14.]
Appropriate correction is required.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claims 1, 9, and 17 recite the same or analogous limitations: 
receiving an input weight pattern; and 
obtaining an output weight pattern from the input weight pattern based on a block-wise row and column pruning method, the block-wise row and column pruning method comprising: partitioning the input weight pattern into a mesh network of sub- patterns, each row of the input weight pattern comprising sub-rows of a first number of sub-patterns, and each column of the input weight pattern comprising sub-columns of a second number of sub-patterns; 
pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity; and
 pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

Step 2A, Prong 1:
The limitation obtaining an output weight pattern from the input weight pattern … comprising: partitioning the input weight pattern into a mesh network of sub- patterns,…, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is other than reciting “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17), nothing in the claim precludes the step from being performed in the mind. For example, but for the “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) language obtaining an output weight pattern from the input weight pattern … comprising: partitioning the input weight pattern into a mesh network of sub- patterns,… in the context of this claim encompasses mere mathematical calculations that can be done with the aid of pen and paper. 
Similarly, the limitation of “pruning respective one or more sub-columns…”, as drafted is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17), nothing in the claim precludes the step from being performed in the mind. For example, but for the  “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) language, “pruning respective one or more sub-columns…” in the context of this claim encompasses mere mathematical calculations that can be done with the aid of pen and paper.
Similarly, the limitation of “pruning respective one or more sub-rows…” as drafted is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17), nothing in the claim precludes the step from being performed in the mind. For example, but for the  “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) language, “pruning respective one or more sub-rows…” in the context of this claim encompasses mere mathematical calculations that can be done with the aid of pen and paper.
If a claim limitation under its broadest reasonable interpretation, covers performance of mere mathematical calculations (with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite and abstract idea.
	
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements - “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) to perform the limitations/steps listed above. These components in all steps are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(h)). Further, the “receiving an input weight pattern” step is recited at a high level of generality and amounts to no more than data transmission, which is a form of extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.

	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) to perform the limitations/steps listed above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the “receiving an input weight pattern” step was considered to be extra-solution activity in Step 2A,Prong 2, and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claims). Thereby, a conclusion tha the claimed “receiving an input weight pattern” step is well-understood, routine, conventional activity supported under Berkheimer. Hence, the claims are not patent eligible.

	Dependent claims 2-8, 10-16, and 18-20 are also ineligible for the same reasons given with respect to independent claims 1, 9, and 17. The dependent claims describe additional mental processes/mathematical computations:
mentally, or with the aid of pen and paper, pruning the respective one or more sub- columns comprises setting all weight values in the respective one or more sub- columns as zeros (claims 2, 10,18)
mentally, or with the aid of pen and paper, compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (claims 3, 11, 18)
mentally, or with the aid of pen and paper pruning a sub-column of a sub-pattern in response to determining that a norm of the sub-column of the sub-pattern is less than a first predetermined threshold (claims 4,12)
wherein the norm of the sub-column comprises a square root of a sum of each element of the sub-column being squared (claims 5, 13) (This claim does not recite an active functional step and merely describes what the norm of the sub-column comprises).
mentally, or with the aid of pen and paper pruning a sub-row of a sub-pattern in response to determining that a norm of the sub-row of the sub- pattern is less than a second predetermined threshold (claims 6, 14, 20)
mentally, or with the aid of pen and paper determining that respective norms of all sub-rows in a certain row of the input weight pattern are less than the second predetermined threshold; and keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern (claims 7, 15, 20)
mentally, or with the aid of pen and paper pruning the respective one or more sub-columns from each sub-pattern so that a sparsity of sub-columns in the output weight pattern is within a predetermined range around the predetermined column sparsity (claims 8, 16)
Again, the dependent claims continue to cover performance of the limitations in the mind and/or mere mathematical calculations as inherited from independent claims 1, 9, and 17 (Step 2A, Prong 1). The dependent claims reciting  “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17), to perform the steps of the dependent claims are again no more than generic computer components to apply the exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong 2: see MPEP 2106.05(h)). Hence the additional elements in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using “one or more computer readable media” (claim 9), “one or more neural network processing units” and “memory” (claim 17) to perform the limitations listed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence dependent claims  2-8, 10-16, and 18-20 are not patent eligible because they do not amount to significantly more than an abstract idea nor provide an inventive concept.
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 20190378037 A1) in view of Wang et al., “Structured Probabilistic Pruning for Convolutional Neural Network Acceleration”, In Proceedings of the British Machine Vision Conference (BMVC), 2018, in further view of Seibold et al. (US 20180181867 A1). 
Regarding claim 1, Kale teaches a method for reducing memory and computational costs associated with a weight pattern, the method comprising: 
receiving an input weight pattern (Kale, Paragraph [0016] teaches obtaining, by the computing system, a feature map corresponding to the weight matrix.); and 
obtaining an output weight pattern from the input weight pattern based on a block-wise row and column pruning method, the block-wise row and column pruning method comprising: 
partitioning the input weight pattern into a mesh network of sub- patterns, each row of the input weight pattern comprising sub-rows of a first number of sub-patterns, and each column of the input weight pattern comprising sub-columns of a second number of sub-patterns (Kale, Paragraph [0092] teaches partitioning the weight matrix into a plurality of blocks. For example, the model trainer can store the rows of each of the plurality of blocks in the MIPS data structure corresponding to the blocks.; Kale, Paragraph [0116] further teaches partitioning the weight matrix into a plurality of blocks, wherein each of the plurality of blocks can include one or more columns of the weight matrix.); 

However, Kale does not distinctly disclose pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity; and pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

Nevertheless, Wang teaches pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity (Wang Introduction teaches structured pruning of rows and columns; Wang Figure 1 teaches column sparsity and further teaches pruning of a column of a weight matrix corresponds to pruning all weights at the same position in different filters.); and 

pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity (Wang, Introduction, teaches structured pruning of rows and columns; Figure 1 teaches row sparsity and further teaches pruning of a row means pruning the corresponding feature map of the next layer generated by the corresponding filter of the previous layer) under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, with the structured pruning, taught by Wang, in order to improve speedup in computations without performance degeneration (Introduction, ¶ 5). 
However the combination does not distinctly disclose pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

	Nevertheless Seibold teaches pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned (Seibold, Paragraph [0052] teaches when entire rows and columns of matrices are removed from the calculations the dimensions of the resulting sparse matrix will change. Consequently, if the last layer of the neural network is pruned, it is necessary to update a class label file in order to be able to associate a particular output with a particular class. Another alternative is to not prune the last layer, in which case the original class label file can be used as is).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, to further include the pruning teachings of Seibold in order to be able to use as is the original class label associated with a particular output with a particular class, thereby not having to update the class label. (Seibold, Paragraph [0052]).

	Regarding claim 2, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 1, and Wang further teaches wherein pruning the respective one or more sub- columns comprises setting all weight values in the respective one or more sub- columns as zeros (Table 1 Column Sparsity Baseline is set to all zeros).
	Motivation to combine same as stated for claim 1 above.


	Regarding claim 4, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 1, and the combination further teaches wherein pruning the respective one or more sub- columns from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined column sparsity comprises: pruning a sub-column of a sub-pattern in response to determining that a norm of the sub-column of the sub-pattern is less than a first predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step).


Regarding claim 6, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 1, and the combination further teaches wherein pruning the respective one or more sub- rows from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined row sparsity under the constraint comprises: pruning a sub-row of a sub-pattern in response to determining that a norm of the sub-row of the sub- pattern is less than a second predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step).
	Motivation to combine same as stated for claim 1 above. 



Regarding claim 9, Kale teaches one or more computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
receiving an input weight pattern (Kale, Paragraph [0016] teaches obtaining, by the computing system, a feature map corresponding to the weight matrix.); and obtaining an output weight pattern from the input weight pattern based on a block-wise row and column pruning method, the block-wise row and column pruning method comprising: 
partitioning the input weight pattern into a mesh network of sub- patterns, each row of the input weight pattern comprising sub-rows of a first number of sub-patterns, and each column of the input weight pattern comprising sub-columns of a second number of sub-patterns (Kale, Paragraph [0092] teaches partitioning the weight matrix into a plurality of blocks. For example, the model trainer can store the rows of each of the plurality of blocks in the MIPS data structure corresponding to the blocks.; Kale, Paragraph [0116] further teaches partitioning the weight matrix into a plurality of blocks, wherein each of the plurality of blocks can include one or more columns of the weight matrix.); 

However Kale does not disclose pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity; and pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

Nevertheless, Wang teaches pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity (Wang Introduction teaches structured pruning of rows and columns; Wang Figure 1 teaches column sparsity and further teaches pruning of a column of a weight matrix corresponds to pruning all weights at the same position in different filters.); and 

pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity (Wang, Introduction, teaches structured pruning of rows and columns; Figure 1 teaches row sparsity and further teaches pruning of a row means pruning the corresponding feature map of the next layer generated by the corresponding filter of the previous layer) under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, with the structured pruning, taught by Wang, in order to improve speedup in computations without performance degeneration (Introduction, ¶ 5). 
However the combination does not distinctly disclose pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

	Nevertheless Seibold teaches pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned (Seibold, Paragraph [0052] teaches when entire rows and columns of matrices are removed from the calculations the dimensions of the resulting sparse matrix will change. Consequently, if the last layer of the neural network is pruned, it is necessary to update a class label file in order to be able to associate a particular output with a particular class. Another alternative is to not prune the last layer, in which case the original class label file can be used as is).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, to further include the pruning teachings of Seibold in order to be able to use as is the original class label associated with a particular output with a particular class, thereby not having to update the class label. (Seibold, Paragraph [0052]).

	Regarding claim 10, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 9, and Wang further teaches wherein pruning the respective one or more sub- columns comprises setting all weight values in the respective one or more sub- columns as zeros (Table 1 Column Sparsity Baseline is set to all zeros).
	Motivation to combine same as stated for claim 9 above.

	 
	Regarding claim 12, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 9, and the combination further teaches wherein pruning the respective one or more sub- columns from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined column sparsity comprises: pruning a sub-column of a sub-pattern in response to determining that a norm of the sub-column of the sub-pattern is less than a first predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step).

Regarding claim 14, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 9, and the combination further teaches wherein pruning the respective one or more sub- rows from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined row sparsity under the constraint comprises: pruning a sub-row of a sub-pattern in response to determining that a norm of the sub-row of the sub- pattern is less than a second predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step).
	Motivation to combine same as stated for claim 9 above. 


Regarding claim 17, Kale teaches one or more neural network processing units; and memory storing executable instructions that, when executed by the one or more neural network processing units, cause the one or more neural network processing units to perform acts (Kale, Paragraph [0017] teaches one or more processors and one or more non-transitory computer-readable media that, when executed by the one or more processors, cause the computer system to carry out the method.; Kale, Paragraph [0081] further teaches In some implementations, the user computing device  can store or include one or more machine-learned models. For example, the machine-learned models can be or can otherwise include various machine-learned models such as neural networks.) comprising: 
receiving an input weight pattern (Kale, Paragraph [0016] teaches obtaining, by the computing system, a feature map corresponding to the weight matrix.); and 
obtaining an output weight pattern from the input weight pattern based on a block-wise row and column pruning method, the block-wise row and column pruning method comprising: 
partitioning the input weight pattern into a mesh network of sub- patterns, each row of the input weight pattern comprising sub-rows of a first number of sub-patterns, and each column of the input weight pattern comprising sub-columns of a second number of sub-patterns (Kale, Paragraph [0092] teaches partitioning the weight matrix into a plurality of blocks. For example, the model trainer can store the rows of each of the plurality of blocks in the MIPS data structure corresponding to the blocks.; Kale, Paragraph [0116] further teaches partitioning the weight matrix into a plurality of blocks, wherein each of the plurality of blocks can include one or more columns of the weight matrix.); 

However, Kale does not distinctly disclose pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity; and pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

Nevertheless, Wang teaches pruning respective one or more sub-columns from each sub-pattern to achieve a predetermined column sparsity (Wang Introduction teaches structured pruning of rows and columns; Wang Figure 1 teaches column sparsity and further teaches pruning of a column of a weight matrix corresponds to pruning all weights at the same position in different filters.); and 

pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity (Wang, Introduction, teaches structured pruning of rows and columns; Figure 1 teaches row sparsity and further teaches pruning of a row means pruning the corresponding feature map of the next layer generated by the corresponding filter of the previous layer) under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, with the structured pruning, taught by Wang, in order to improve speedup in computations without performance degeneration (Introduction, ¶ 5). 
However the combination does not distinctly disclose pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned.

	Nevertheless Seibold teaches pruning respective one or more sub-rows from each sub-pattern to achieve a predetermined row sparsity under a constraint that, for each row of the input weight pattern, at least one sub-row of a sub-pattern in a respective row of the input weight pattern is not pruned (Seibold, Paragraph [0052] teaches when entire rows and columns of matrices are removed from the calculations the dimensions of the resulting sparse matrix will change. Consequently, if the last layer of the neural network is pruned, it is necessary to update a class label file in order to be able to associate a particular output with a particular class. Another alternative is to not prune the last layer, in which case the original class label file can be used as is).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, to further include the pruning teachings of Seibold in order to be able to use as is the original class label associated with a particular output with a particular class, thereby not having to update the class label. (Seibold, Paragraph [0052]).

Regarding claim 19, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 17, and the combination further teaches wherein pruning the respective one or more sub- columns from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined column sparsity comprises: pruning a sub-column of a sub-pattern in response to determining that a norm of the sub-column of the sub-pattern is less than a first predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step).

11.	Claim 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Wang and Seibold, and in further view of Choi (US 20190347554 A1). 
	Regarding claim 3, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 1. 
Examiner believes that Wang teaches or at least implies the limitation  further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Wang, Related Work, ¶ 5, teaches deep compression removed close to zero connections). However, Choi better teaches the limitation as provided below.
Choi teaches further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Choi, Abstract and Paragraph [0052], teaches pruning small or zero weights). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the pruning teachings of Choi in order to lower memory requirements and reduce computational costs of complex CNN models. (Choi, Paragraph [0004]). 


	Regarding claim 11, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 9. 
Examiner believes that Wang teaches or at least implies the limitation  further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Wang, Related Work, ¶ 5, teaches deep compression removed close to zero connections). However, Choi better teaches the limitation as provided below.
Choi teaches further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Choi, Abstract and Paragraph [0052], teaches pruning small or zero weights). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the pruning teachings of Choi in order to lower memory requirements and reduce computational costs of complex CNN models. (Choi, Paragraph [0004]). 

Regarding claim 18, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 17, and Wang further teaches wherein pruning the respective one or more sub- columns comprises setting all weight values in the respective one or more sub- columns as zeros (Table 1 Column Sparsity Baseline is set to all zeros).

Examiner believes that Wang teaches or at least implies the limitation  further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Wang, Related Work, ¶ 5, teaches deep compression removed close to zero connections). However, Choi better teaches the limitation as provided below.
Choi teaches further comprising compressing the output weight pattern in a compact form by removing sub-columns and sub-rows having weight values being all zeros from the output weight pattern (Choi, Abstract and Paragraph [0052], teaches pruning small or zero weights). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the pruning teachings of Choi in order to lower memory requirements and reduce computational costs of complex CNN models. (Choi, Paragraph [0004]).

12.	Claim 5, 7, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Wang and Seibold, and in further view of Ramachandran et al. (US 20200364573 A1).
	Regarding claim 5, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 4, however the combination does not distinctly disclose wherein the norm of the sub-column comprises a square root of a sum of each element of the sub-column being squared.
[EXAMINER NOTE: Examiner believes that Wang at least implies or suggests the limitation. Wang, The Proposed Method, teaches we sort each column by its L1 norm…It was shown by experiments that L1 and L2 norms have similar performance during pruning criteria.] 
Nevertheless, Ramachandran teaches wherein the norm of the sub-column comprises a square root of a sum of each element of the sub-column being squared (Ramachandran, Paragraph [0096] teaches using L2 norm ensembling as a pruning criterion wherein the L2 norm is the square root of the sum of squared vector values of a given filter). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the L2 norm ensembling, as taught by Ramachandran, in order to show the importance of that column the bigger the value of the norm (Wang, The Proposed Method). 
 
Regarding claim 7, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 6, and the combination further teaches wherein pruning the respective one or more sub-rows from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined row sparsity under the constraint further comprises: determining that respective norms of all sub-rows in a certain row of the input weight pattern are less than the second predetermined threshold (Seibold, Paragraph [0048] teaches the traditional way of pruning an artificial neural network is done by independently looking at weight values, an removing weights that are below a certain threshold…In the case of an artificial neural network with fully connected layers this means that entire rows and columns in the output calculations can be removed.);
However the combination does not distinctly disclose the limitation of and keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern.

	Nevertheless Ramachandran does teach keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern (Ramachandran, Paragraph [0064] teaches the L2 norm ensembling is used in step 4 as a pruning criterion to provide a saliency score for each of the filters of the skip layer being pruned.; Ramachandran, Paragraph [0065] further teaches in step 6 the m filters of the skip layer being pruned which have the highest saliency score (as determined in step 4) are retained, and the rest are pruned).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the L2 norm ensembling and pruning criterion, as taught by Ramachandran, in order to show the importance of that row the bigger the value of the norm (Wang, The Proposed Method).


Regarding claim 13, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 12, however the combination does not distinctly disclose wherein the norm of the sub-column comprises a square root of a sum of each element of the sub-column being squared.
[EXAMINER NOTE: Examiner believes that Wang at least implies or suggests the limitation. Wang, The Proposed Method, teaches we sort each column by its L1 norm…It was shown by experiments that L1 and L2 norms have similar performance during pruning criteria.] 
Nevertheless, Ramachandran teaches wherein the norm of the sub-column comprises a square root of a sum of each element of the sub-column being squared (Ramachandran, Paragraph [0096] teaches using L2 norm ensembling as a pruning criterion wherein the L2 norm is the square root of the sum of squared vector values of a given filter). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the L2 norm ensembling, as taught by Ramachandran, in order to show the importance of that column the bigger the value of the norm (Wang, The Proposed Method). 


Regarding claim 15, the combination of Kale in view of Wang and Seibold teaches all of the limitations of [claim 14], and the combination further teaches wherein pruning the respective one or more sub-rows from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined row sparsity under the constraint further comprises: determining that respective norms of all sub-rows in a certain row of the input weight pattern are less than the second predetermined threshold (Seibold, Paragraph [0048] teaches the traditional way of pruning an artificial neural network is done by independently looking at weight values, an removing weights that are below a certain threshold…In the case of an artificial neural network with fully connected layers this means that entire rows and columns in the output calculations can be removed.);
However the combination does not distinctly disclose the limitation of and keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern.

	Nevertheless Ramachandran does teach keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern (Ramachandran, Paragraph [0064] teaches the L2 norm ensembling is used in step 4 as a pruning criterion to provide a saliency score for each of the filters of the skip layer being pruned.; Ramachandran, Paragraph [0065] further teaches in step 6 the m filters of the skip layer being pruned which have the highest saliency score (as determined in step 4) are retained, and the rest are pruned).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the L2 norm ensembling and pruning criterion, as taught by Ramachandran, in order to show the importance of that row the bigger the value of the norm (Wang, The Proposed Method).

Regarding claim 20, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 17, and the combination further teaches wherein pruning the respective one or more sub- rows from each sub-pattern of the mesh network of sub-patterns to achieve the predetermined row sparsity under the constraint comprises: pruning a sub-row of a sub-pattern in response to determining that a norm of the sub-row of the sub- pattern is less than a second predetermined threshold (Seibold, Paragraph [0004] teaches another approach to pruning focuses on removing weights either using a threshold or using regularization with norms to force some weights to zero already during the training step); 
determining that respective norms of all sub-rows in a certain row of the input weight pattern are less than the second predetermined threshold (Seibold, Paragraph [0048] teaches the traditional way of pruning an artificial neural network is done by independently looking at weight values, an removing weights that are below a certain threshold…In the case of an artificial neural network with fully connected layers this means that entire rows and columns in the output calculations can be removed.); 

However the combination does not distinctly disclose the limitation of and keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern.

	Nevertheless Ramachandran does teach keeping at least one sub-row having a norm that is highest among the respective norms of all the sub-rows in the certain row of the input weight pattern, and pruning remaining sub-rows in the certain sub-row of the input weight pattern (Ramachandran, Paragraph [0064] teaches the L2 norm ensembling is used in step 4 as a pruning criterion to provide a saliency score for each of the filters of the skip layer being pruned.; Ramachandran, Paragraph [0065] further teaches in step 6 the m filters of the skip layer being pruned which have the highest saliency score (as determined in step 4) are retained, and the rest are pruned).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the L2 norm ensembling and pruning criterion, as taught by Ramachandran, in order to show the importance of that row the bigger the value of the norm (Wang, The Proposed Method).


13.	Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Wang and Seibold, and in further view of Pool et al. (U.S. Patent No. 11392829). 

Regarding claim 8, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 1, and however the combination does not distinctly disclose wherein pruning respective one or more sub- columns from each sub-pattern to achieve a predetermined column sparsity comprises pruning the respective one or more sub-columns from each sub-pattern so that a sparsity of sub-columns in the output weight pattern is within a predetermined range around the predetermined column sparsity.

Nevertheless, Pool teaches wherein pruning respective one or more sub- columns from each sub-pattern to achieve a predetermined column sparsity comprises pruning the respective one or more sub-columns from each sub-pattern so that a sparsity of sub-columns in the output weight pattern is within a predetermined range around the predetermined column sparsity (Pool, Col. 5 lines 37-62 teaches approaches in accordance with various embodiments can therefore attempt to make the sparsity patterns more constrained. Rather than allowing any elements of a matrix to be zero to reach a desired level of sparsity, a sparsity constraint can be applied that restricts the patterns of sparsity that are allowed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the sparsity constraint, as taught by Pool, in order to achieve significant computational savings. (Pool, Col. 5, lines 13-14). 


Regarding claim 16, the combination of Kale in view of Wang and Seibold teaches all of the limitations of claim 9, and however the combination does not distinctly disclose wherein pruning respective one or more sub- columns from each sub-pattern to achieve a predetermined column sparsity comprises pruning the respective one or more sub-columns from each sub-pattern so that a sparsity of sub-columns in the output weight pattern is within a predetermined range around the predetermined column sparsity.

Nevertheless, Pool teaches wherein pruning respective one or more sub- columns from each sub-pattern to achieve a predetermined column sparsity comprises pruning the respective one or more sub-columns from each sub-pattern so that a sparsity of sub-columns in the output weight pattern is within a predetermined range around the predetermined column sparsity (Pool, Col. 5 lines 37-62 teaches approaches in accordance with various embodiments can therefore attempt to make the sparsity patterns more constrained. Rather than allowing any elements of a matrix to be zero to reach a desired level of sparsity, a sparsity constraint can be applied that restricts the patterns of sparsity that are allowed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the matrix partitioning, taught by Kale, as modified by the structured pruning, taught by Wang, as further modified by the pruning teachings of Seibold, to further include the sparsity constraint, as taught by Pool, in order to achieve significant computational savings. (Pool, Col. 5, lines 13-14).


Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al., “Enabling High Performance Deep Learning Networks on Embedded Systems, ACM, (2017) – Disclosing Block-Wise Sparse CNN training and Sparse Matrix Algorithm Selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is (571)272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123